DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed 20 July 2022.  Claims 1-18 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 7, and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sargeant et al. (U.S. Pub. No. 2011/0087271 A1; hereinafter known as “Sargeant”).
Regarding claim 11, Sargeant discloses a kit (Abstract; Figs. 1, 10-15) comprising: an injectable composition selected from an injectable preformed hydrogel, an injectable hydrogel precursor, and an injectable plug, and an injection device ([0042]; [0058]; [0146]; an injection device is necessary to inject the hydrogel); a graft material and a securement material configured to be operatively coupled to pelvic support tissue ([0078]-[0079]; [0083]; [0091]; [0118]; [0130]-[0131]; [0133]; [0149]; the graft material may be either 12 or 14, the securement material may be sutures, adhesives, barbs, etc.); and a therapeutic composition including a polymeric sheet or strip for administration onto the pelvic support tissue (the other of 12/14; [0035]-[0041], [0083], [0143]: polymeric; [0121]: body 12 may be rectangular/flat; [0135]-[0147]: these components are sheets/strips; body 14 is consistently shown to be a flat sheet/strip), at least one of the injectable composition and the therapeutic composition including a curable material ([0092]; e.g., cyanoacrylate is able to be cured; thus, curable).
Regarding claim 12, Sargeant discloses that the injectable composition comprises a therapeutic agent selected from a growth factor and/or a wound healing factor ([0053]; [0074]; [0153]; [0155]).
Regarding claim 13, Sargeant discloses that the injectable composition is an injectable preformed hydrogel or injectable hydrogel precursor ([0042]; [0058]; [0146]).
Regarding claim 14, Sargeant discloses that the injectable composition comprises a hydrophilic polymer selected from alkylene glycol homopolymers and copolymers, polyol homopolymers and copolymers, polyester homopolymers and copolymers, acrylate homopolymers and copolymers, methacrylate homopolymers and copolymers, acrylamide homopolymers and copolymers, polysaccharides, and amino acid based polymers ([0036]; [0038]-[0039]; [0046]; [0153]).
Regarding claim 15, Sargeant discloses that the injectable composition comprises a crosslinked hydrophilic polymer or wherein the injectable composition comprises a crosslinkable hydrophilic polymer and a photoinitiator ([0043]-[0044]; [0047]; [0064]; [0069]; [0107]).
Regarding claim 16, Sargeant discloses a source of UV light ([0107]).
Regarding claim 17, Sargeant discloses that the graft material is selected from a biological graft, a synthetic graft, and a combination biologic-synthetic graft ([0078]-[0079]; [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sargeant, in view of McKay (U.S. Pub. No. 2013/0261660 A1).
Regarding claim 1, Sargeant discloses a surgical procedure (Abstract; Figs. 1, 10-15) comprising applying a first therapeutic composition to pelvic support tissue ([0008]; [0041]; [0119]; [0123]; e.g., hydrogel is coated on a tissue-facing surface of device 10), applying a second therapeutic composition 12/102/112/122/132/142/152 to pelvic support tissue of the patient, the second therapeutic composition including a polymeric sheet or strip ([0035]-[0041], [0083], [0143]: polymeric; [0121]: body 12 may be rectangular/flat; [0135]-[0147]: these components are sheets/strips that are placed within the tissue); and attaching an implant 14 within the body of the patient ([0118]; [0130]-[0131]; [0133]; [0149]).  Sargeant fails to expressly disclose curing at least one of the first therapeutic composition and the second therapeutic composition; Sargeant does teach the use of cyanoacrylates ([0092]), hydrogels ([0042]; [0058]), and UV light ([0107]).  McKay discloses a similar surgical procedure (Abstract) comprising curing a therapeutic composition that may be cured by UV light, or that cross-links by body heat or bodily fluid, such as cyanoacrylates, in order to rapidly provide strength and/or provide hardening upon implantation ([0061]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Sargeant by curing at least one of the therapeutic compositions, as taught by McKay, in order to rapidly provide strength and/or provide hardening upon implantation.
Regarding claim 2, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, and Sargeant further discloses that the first therapeutic composition comprises a therapeutic agent selected from a growth factor, a wound healing factor, or both ([0053]; [0074]; [0153]; [0155]).
Regarding claim 3, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, and Sargeant further discloses that the first therapeutic composition comprises a preformed hydrogel ([0058]), a hydrogel precursor that is converted into a hydrogel in vivo ([0042]), or a plug; also may be injected ([0146]).
Regarding claim 4, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, and Sargeant further discloses that the first therapeutic composition comprises a hydrogel precursor that is converted into a hydrogel by exposure to light and wherein the first therapeutic composition comprises a crosslinkable hydrophilic polymer and a photoinitiator ([0043]-[0044]; [0064]; [0069]; [0107]).
Regarding claim 5, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, and Sargeant further discloses that the pelvic support tissue is selected from muscles and ligaments ([0119]).
Regarding claim 9, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, and Sargeant further discloses that the pelvic support tissue comprises at least one ligament and wherein the procedure comprises securing a graft 14 to the at least one ligament ([0118]-[0119]).
Regarding claim 10, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, and Sargeant further discloses that the first therapeutic composition comprises a solidifiable material or a solid plug ([0034]; e.g., the first therapeutic composition comprises a plug member and/or a member that fills tissue, thus comprising a solid plug).

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sargeant and McKay as applied to claim 1 above, and further in view of Frigstad (U.S. Pub. No. 2014/0088347 A1).
Regarding claim 6, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the pelvic support tissue comprises tissue selected from one or more of a uterosacral ligament, a levator ani, a cardinal ligament, pubococcygeus muscle, iliococcygeus muscle, and puborectal muscle; Sargeant does teach improving healing, reducing scarring/pain/infection, and providing stability ([0034]).  Frigstad discloses a similar surgical procedure (Abstract) comprising applying a therapeutic composition onto pelvic support tissue and attaching an implant within the body (Abstract; [0009]-[0014]; [0025]-[0026]), wherein the pelvic support tissue comprises tissue selected from one or more of a uterosacral ligament, a levator ani, a cardinal ligament, pubococcygeus muscle, iliococcygeus muscle, and puborectal muscle, in order to treat an anatomical structure in the pelvis ([0128]; [0133]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sargeant and McKay to treat pelvic support tissue selected from one or more of a uterosacral ligament, a levator ani, a cardinal ligament, pubococcygeus muscle, iliococcygeus muscle, and puborectal muscle, as taught by Frigstad, in order to improve healing, reduce scarring/pain/infection, and/or provide stability to such anatomical structures in the pelvis.
Regarding claim 7, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the pelvic support tissue is secured to an anterior vaginal wall, a posterior vaginal wall, or both; Sargeant does teach improving healing, reducing scarring/pain/infection, and providing stability ([0034]).  Frigstad discloses a similar surgical procedure (Abstract) comprising applying a therapeutic composition onto pelvic support tissue and attaching an implant within the body (Abstract; [0009]-[0014]; [0025]-[0026]), wherein the pelvic support tissue is secured to an anterior vaginal wall, a posterior vaginal wall, or both, in order to treat an anatomical structure in the pelvis ([0128]; [0133]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sargeant and McKay to treat pelvic support tissue that is secured to an anterior vaginal wall, a posterior vaginal wall, or both, as taught by Frigstad, in order to improve healing, reduce scarring/pain/infection, and/or provide stability to such anatomical structures in the pelvis.
Regarding claim 8, the combination of Sargeant and McKay discloses the invention as claimed, see rejection supra, but fails to disclose that a vagina is temporarily support to promote healing.  Frigstad discloses a similar surgical procedure (Abstract) comprising applying a therapeutic composition onto pelvic support tissue and attaching an implant within the body (Abstract; [0009]-[0014]; [0025]-[0026]), wherein a vagina is temporarily support to promote healing, in order to treat prolapse ([0136]-[0137]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Sargeant and McKay by temporarily supporting a vagina to promote healing, as taught by Frigstad, in order to also treat prolapse.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sargeant as applied to claim 11 above, and further in view of Milbocker et al. (U.S. Pub. No. 2005/0129733 A1; hereinafter known as “Milbocker”).  Sargeant discloses the invention as claimed, see rejection supra, but fails to disclose a vaginal support device, wherein the vaginal support device is selected from a pessary and a vaginal cap; Sargeant does teach improving healing, reducing scarring/pain/infection, and providing stability ([0034]).  Milbocker discloses a similar kit (Abstract) comprising a vaginal support device, wherein the vaginal support device is selected from a pessary and a vaginal cap, in order to flatten the vaginal wall while repairing a defect in the pelvic floor ([0100]-[0105]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Sargeant with such a vaginal support device, as taught by Milbocker, in order to flatten the vaginal wall during treatment and repair of the pelvic floor while teach improving healing, reducing scarring/pain/infection, and providing stability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,376,616. Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.  While the claims of the issued patent do not specifically recite curing the first or second composition or using a curable material, they recite a curing system using a UV source, as well as cyanoacrylate.  Further, while the claims of the issued patent do not specifically recite temporarily supporting a vagina, they recite using a pessary and a vaginal cap.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1-10 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.
Applicant's arguments with respect to the rejections of claims 11-18 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.  As detailed supra, Sargeant teaches a curable material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791